Citation Nr: 0125232	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  01-07 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected conditions (TDIU).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel


INTRODUCTION

The veteran had active military service from May 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the above claim.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are 
residuals of injury to the right knee with traumatic 
arthritis, evaluated as 30 percent disabling; residuals of 
injury to the left knee with traumatic arthritis, evaluated 
as 30 percent disabling; and post-operative hemorrhoidectomy, 
evaluated as zero percent disabling.  His combined evaluation 
is 60 percent with a bilateral factor added of 5.1 percent.

2.  The veteran has a high school education, and his primary 
work experience was as a mail delivery person.  He has not 
worked since 1980.

3.  The veteran is unable to secure and follow substantially 
gainful employment due to the effects of his service-
connected disabilities.  


CONCLUSION OF LAW

The criteria for assignment of a total disability rating 
based on individual unemployability are met.  38 C.F.R. 
§§ 3.340 and 4.16(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to this claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In this case, even though the RO did not have the benefit of 
the explicit provisions of the VCAA, VA's duties have been 
fulfilled.  Since there is sufficient medical evidence of 
record to grant the veteran's claim, further development is 
not needed.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§§ 3.340 and 4.16(a).  However, if there is only one such 
disability, it shall be ratable at 60 percent or more, and, 
if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  

The veteran has a high school education.  His primary work 
experience was as a mail delivery person for approximately 30 
years.  He retired from the Postal Service in 1980 and has 
not been employed since that time. 

The veteran maintains that he is unable to work due to his 
knee conditions.  His service-connected disabilities are 
residuals of injury to the right knee with traumatic 
arthritis, evaluated as 30 percent disabling; residuals of 
injury to the left knee with traumatic arthritis, evaluated 
as 30 percent disabling; and post-operative hemorrhoidectomy, 
evaluated as zero percent disabling.  His combined rating is 
60 percent, and he has an additional 5.1 percent rating for 
the bilateral factor.  

For the purpose of determining whether the veteran has a 
single disability rated at 60 percent or more, disabilities 
of both lower extremities are considered as one disability, 
including the bilateral factor.  38 C.F.R. § 4.16(a).  
Therefore, the veteran's two knee disorders, rated at 30 
percent each, for a combined rating of 60 percent, are 
considered one disability and meet the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a).  
The only remaining question in this case is whether the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities.

In determining unemployability status, the existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the above 
percentages for service-connected disabilities are met and in 
the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable. 

The medical evidence indicates that the veteran has other 
medical conditions that potentially affect employability, 
particularly his heart disorder.  However, looking at the 
veteran's occupational history, it is clear that his knee-
related symptoms would most likely prohibit him from again 
working as a mail delivery person, or in any other occupation 
that would require standing or walking.  The medical evidence 
clearly establishes that his knee conditions have 
significantly affected his physical capabilities.  He is 
unable to walk and is wheelchair-bound.  In fact, he 
currently resides in an assisted-living environment.  The VA 
examiner classified the severity of the arthritis of the 
veteran's knees as "crippling."  His medical condition is 
further complicated by the fact that although surgery would 
improve the functioning of his knees, it cannot be performed 
due to his nonservice-connected heart condition.  Therefore, 
it is reasonable to expect his loss of functioning of the 
legs to remain for the foreseeable future.

When denying this claim, the RO stated that the veteran's 
service-connected knee conditions did not prevent him from 
working as a mail delivery person before he retired in 1980.  
That is correct.  However, the veteran has never alleged that 
his knee disorders prevented him for working in his prior 
occupation.  He stated on his initial application for TDIU 
that he became too disabled to work in 1998 - a date that 
coincides with the worsening of his knee disorders and his 
confinement to a wheelchair.  The veteran's knee disorders 
clearly affect his ability to perform any physical tasks that 
involve use of his legs.  

The Board is responsible for determining, on the basis of all 
the evidence or record, whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In the 
present case, the evidence is in relative equipoise.  The 
Board cannot reject the veteran's claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran can perform work that would produce sufficient income 
to be other than marginal.  Beaty v. Brown, 6 Vet. App. 532, 
537 (1994).  

It may be true that the veteran is physically capable of 
performing sedentary work, especially if it primarily 
involved use of the upper extremities.  However, he does not 
have any training in sedentary work.  It is mere speculation 
that he could, first of all, obtain such a position in light 
of his occupational history and, second of all, that such a 
position would provide anything more than marginal 
employment.  He submitted a statement by a private physician, 
Dr. William Caypless, that his knee disorders render him 
totally disabled.  Moreover, the VA examiner stated that in 
light of the fact that the veteran resides in an assisted-
care facility, he is totally incapacitated.  These doctors' 
statements alone are sufficient to create a reasonable doubt 
in this case as to whether the veteran's service-connected 
knee disorders alone are of sufficient severity to preclude 
him from obtaining or retaining gainful employment.

Accordingly, since the evidence shows that the veteran's 
service-connected disabilities have resulted in his inability 
to secure or follow a substantially gainful occupation, a 
total rating for individual unemployability compensation is 
granted.  38 C.F.R. § 4.16(a).


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
is granted, subject to regulations governing payment of 
monetary benefits.



		
	P. M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 

